 

Exhibit 10.9

 

PURCHASE ORDER FINANCING AGREEMENT

 

dated as of November 3, 2016

 

by and between

 

FULL SPECTRUM INC.

as the Debtor

 

and

 

_______________________________

as the Lender

 

 1 

 

 

PURCHASE ORDER FINANCING AGREEMENT

 

This PURCHASE ORDER FINANCING AGREEMENT dated as of November 3, 2016, is entered
into by and between Full Spectrum Inc., a Delaware corporation (the “Debtor”)
and _______________________ (the “Secured Party”).

 

ARTICLE 1.

DEFINITIONS

 

Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

 

“Buyer” means ______________________.

 

“Loan” means the sum of $250,000.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is m control of, is controlled by, or is under common control with,
such Person.

 

“Agreement” means this Purchase Order Financing Agreement, as amended
supplemented or otherwise modified from time to time.

 

“Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by law to be closed.

 

“Contractual Obligation” means, as to any Person, any provision of any security
document issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Default” means any of the events specified in Section 5.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Due Date” means the earlier of (i) three Business Days following full payment
by Buyer (and receipt of funds by Debtor) for goods and services which are the
subject of an Purchase Order, and (ii) date of acceleration pursuant to Article
7 ‘Event of Default’.

 

“Purchase Order” means the purchase order issued by a Buyer dated May 2, 2016
#6153273.

 

“Event of Default” as defined in Section 5.1.

 

“Excepted Issuances” means “Excepted Issuances” means (a) the issuance of
securities upon the exercise or conversion of options, warrants or convertible
securities outstanding on the date hereof, or in respect of any other financing
agreements as in effect on the date hereof, (b) the issuance of shares or
securities exercisable for shares to employees, directors and other service
providers, (c) the issuance of securities upon the exercise of any options or
warrants referred to in the preceding clauses of this paragraph, (d) the
issuance of shares (or warrants to issue shares) to a Strategic Partner (as
hereinafter defined), (e) the issuance of securities as full or partial
consideration in connection with a strategic merger, acquisition, consolidation
or purchase of substantially all of the securities or assets of corporation or
other entity, or (f) the issuance of securities upon the settlement of any
litigation to which the Company is a party so long as the number of shares of
common stock issued in respect thereof do not exceed on the aggregate, at any
point in time, 10% of the then issued and outstanding common stock of the
Company. The term “Strategic Partner” means a third party unaffiliated with the
Company as of the date hereof, which party enters into a commercial agreement
with the Company.

 



 2 

 

 

“Fixed Rate” means an amount equal to 10% of the Loan (ie $25,000).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Indebtedness” of any Person at any date (without duplication) means and
includes:

 

(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices),

 

(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument,

 

(c) all reimbursement and other obligations of such Person in respect of letters
of credit, acceptances and similar obligations issued or created for the account
of such Person,

 

(e) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof.

 

“Lien” any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), other charge or security interest; or
any preference, priority or other agreement or preferential arrangement of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement,). A precautionary filing of a financing
statement by a lessor of property covering only such property shall not
constitute a Lien.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Debtor, or (b) the
validity or enforceability of (i) this Agreement or the Note or (ii) the rights
or remedies of the Lender hereunder or thereunder.

 

“Note” is defined in Section 2.2.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, subsection, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 



 3 

 

 

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

ARTICLE 2.

AMOUNT AND TERMS OF COMMITMENTS; CONVERSION

 

Section 2.1 Purchase Order Advances. Subject to the terms and conditions hereof,
Lender agrees to advance to the Company the Loan in immediately available funds.

 

Section 2.2 Note. The Loan made by Lender shall be evidenced by a promissory
note of the Debtor, in the form of Exhibit A (the “Note”).

 

Section 2.5 Interest Rate and Payment.

 

(a)       The Loan shall bear interest at the Fixed Rate.

 

(b)       The interest on the Loan shall be payable on the Due Date.

 

Section 2.6 Repayment of Loan.

 

The Loan may be repaid in whole or in part, at any time up to its Due Date. The
Loan shall be paid in full to Lender no later than on its Due Date.

 

All payments made under the Purchase Order from time to time and received by
Debtor shall be paid to Lender, without deduction, within three Business Days of
receipt until payment in full of Loan, interest and all amounts owing to Lender
hereunder.

 

Section 2.7 Procedure for Payments.

 

(a) All payments (including prepayments) made by the Debtor hereunder and under
the Note, whether on account of principal, interest, fees, or otherwise, shall
be made by wire to account of the Lender as may be specified in writing to the
Debtor from time to time.

 

(b) If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment date shall be extended to the next succeeding
Business Day, and interest thereon shall be payable at the then applicable rate
during such extension.

 

(c) Lender shall fund the Loan made by it by wiring the amount thereof to the
account of Debtor as may be specified in writing to the Lender.

 

(d) All wires made under this Section 2.7 shall be without deduction or set off.

 

Section 2.8 Indemnity. The Debtor agrees to defend, protect, indemnify and hold
harmless the Lender and each of its affiliates, officers, directors, employees,
agents and attorneys (each, an “Indemnitee”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, suits,
proceedings, judgments, suits, claims, costs, expenses and disbursements or any
kind or nature whatsoever (including, without limitation, the reasonable fees
and disbursements of counsel for such Indemnitee incurred in connection with any
action or proceeding between any Indemnitee and any third party), imposed on,
incurred by, or asserted against such in any manner relating to or arising out
of making of the Loan (collectively, the “Indemnified Matters”); provided,
however, that the Debtor shall not have any obligation to any Indemnitee
hereunder with respect to Indemnified Matters caused by or resulting primarily
from the willful misconduct or negligence of such Indemnitee. The indemnified
parties under this Section 2.8 shall promptly notify the indemnifying party in
writing of such claim after becoming aware thereof and permit the indemnifying
party to control the defense or settlement thereof; provided that (a) the
indemnified party, or its applicable affiliate, may participate in the defense
of such claim at its own expense; and (b) any settlement of such claim does not
admit liability or fault of the indemnified party, or any of its affiliates, and
includes a full release of all indemnified parties from such claim and all
liability therefor.

 



 4 

 

 

Section 2.9. Conversion. Upon notice to the Company the Lender is entitled to
convert any amount of the Loan and interest then outstanding to shares of common
stock of the Company. The per share conversion price shall be calculated using a
Company valuation of the lessor amount of (i) $45 million on a fully diluted
basis; and (ii) the purchase price of any Company securities issued from the
date of this Agreement and prior to repayment, excluding Excepted Issuances.
Conversion shall be conditional on Lender executing Company’s standard
securities purchase agreement which includes lock up undertakings in the event
of a Company initial public offering.

 

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Agreement and to make the Loan, the
Debtor hereby represents and warrants to the Lender as follows:

 

Section 3.1      Organization and Authority; Subsidiaries. Debtor is a
corporation validly existing and in good standing under the laws of the State of
Delaware, with full power and authority to enter into and perform this
Agreement, each Note and the other agreements contemplated hereby to which it is
a party. Debtor is duly licensed or qualified to do business as a foreign
corporation and is in good standing under the laws of all other jurisdictions in
which the character of the properties owned or leased by it therein or in which
the transaction of its business makes such qualification necessary, except for
jurisdictions where failure to become licensed or to so qualify could not
reasonably be expected to have a Material Adverse Effect. Debtor has all
requisite corporate power and authority to own its properties, to carry on its
business as now conducted, and to enter into and perform its obligations under
this Agreement.

 

Section 3.2      Authorization; Binding Effect. Debtor has taken all actions
which are necessary to authorize the execution, delivery and performance of this
Agreement and Note and the performance of its obligations hereunder. This
Agreement has been duly executed by Debtor and when delivered will constitute
the valid and legally binding obligation of Debtor, enforceable against Debtor
in accordance with its terms, except as may be limited by bankruptcy and similar
laws and general equitable principles. The Note will be duly executed by Debtor
and when delivered will constitute the valid and legally binding obligation of
Debtor, enforceable against Debtor in accordance with its respective terms,
except as may be limited by bankruptcy and similar laws and general equitable
principles.

 

Section 3.3      No Bankruptcy or Insolvency. Debtor has not filed any voluntary
petition in bankruptcy or been adjudicated a bankrupt or insolvent, filed by
petition or answer seeking any reorganization, liquidation, dissolution or
similar relief under any federal bankruptcy, insolvency, or other debtor relief
law, or sought or consented to or acquiesced in the appointment of any trustee,
receiver, conservator or liquidator of all or any substantial part of its
properties. No court of competent jurisdiction has entered an order, judgment or
decree approving a petition filed against Debtor seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any federal bankruptcy act, or other debtor relief law, and no
other liquidator has been appointed of Debtor or of all or any substantial part
of its properties.

 



 5 

 

 

Section 3.4      No Litigation. There are no actions, suits or proceedings of
any type pending or, to the knowledge of Debtor, threatened, against Debtor
which if adversely determined could have a Material Adverse Effect.

 

Section 3.5      Investment Company. Debtor is not, and is not controlled by, an
“Investment Company” within the meaning of the Investment Company Act.

 

Section 3.6      Governmental Consents and Notices. No consent, approval or
authorization of or designation, declaration or filing with any governmental
authority on the part of Debtor is required in connection with the valid
execution and delivery of this Agreement or the Note or the consummation of any
other transaction contemplated hereby.

 

Section 3.7      Compliance with Applicable Laws. To the knowledge of Debtor,
Debtor is in compliance in all material respects with all statutes, regulations,
rules and orders of all governmental authorities which are applicable to Debtor,
except for any such non-compliance with would reasonably be expected to result
in a Material Adverse Effect.

 

Section 3.8      Intellectual Property Rights and Interests. Debtor has not
received any written or oral notice or claim that Debtor is infringing the
intellectual property rights of any other person or legal entity or that Debtor
is in material breach or default of any license granting to Debtor rights in any
intellectual property. To the knowledge of Debtor as of the date hereof, without
having conducted any independent investigation or analysis of its intellectual
property rights and the use thereof by third parties, no third party is
infringing upon any intellectual property rights proprietary to Debtor.

 

Section 3.9      Absence of Defaults; No Conflicting Agreements.

 

(a)     Debtor is not in material default, and no event has occurred that with
the passage of time would constitute a material default, under any mortgage,
indenture, contract or agreement to which it is a party or by which it or any of
its property is bound. The execution, delivery or carrying out of the terms of
this Agreement and the Note will not constitute a default under, or result in
the creation or imposition of, or obligation to create, any lien (other than
liens in favor of Lender) upon any property of Debtor or result in a breach of
or require the mandatory repayment of or other acceleration of payment under or
pursuant to the terms of any such mortgage, indenture, contract or agreement to
which Debtor is a party or by which it or any of its property is bound.

 

(b)     Debtor is not in default with respect to any judgment, order, writ,
injunction, decree or decision of any governmental authority, except for any
such default which would not reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.10    Title to Assets. Debtor has good and valid title to its owned
properties and assets and good leasehold interests in its leased properties and
assets, as necessary for Debtor to conduct its business in the ordinary course
of business. The property and assets that Debtor owns are free and clear of all
mortgages, deeds of trust, security interests, liens, loans and encumbrances,
except for (i) statutory liens for the payment of current taxes that are not yet
delinquent, (ii) liens that do not materially impair Debtor’s ownership or use
of such property or assets, and (c) liens in favor of any lender of Debtor in
connection with any debt financing transaction consented to by the Lender or
existing as of the date of this Agreement.

 



 6 

 

 

Section 3.11    Absence of Undisclosed Liabilities. There are no material
contingent liabilities, material liabilities for taxes, material unusual forward
or long-term commitments or material unrealized or anticipated material losses
from any unfavorable commitments of Debtor.

 

Section 3.12    Solvency. Upon consummation of the transactions set forth herein
and immediately after and giving effect to any Advance hereunder on a pro forma
basis, (i) Debtor will own property having a fair value that is greater than
Debtor’s stated liabilities and identified contingent liabilities, and (ii)
Debtor will be able to pay its debts as they become absolute and mature.

 

Section 3.13    Taxes. Debtor has filed or caused to be filed all tax returns
required to be filed and has paid, or has made adequate provisions for the
payment of, all taxes shown to be due and payable on said returns or in any
assessments made against it (other than those being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside on its books) which would be material to Debtor, and no undischarged
tax liens have been filed with respect thereto. The charges, accruals and
reserves on the books of Debtor with respect all taxes are adequate for the
payment of such taxes, and Debtor knows of no material unpaid assessment which
is due and payable against Debtor except such thereof as are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
set aside.

 

ARTICLE 4

AFFIRMATIVE COVENANTS

 

Section 4.1    Notices of Events. Debtor hereby agrees that, so long as the Note
remains outstanding and unpaid or any other amount is owing to Lender hereunder
Debtor shall promptly give notice to the Lender of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of
Debtor or (ii) litigation, investigation or proceeding which may exist at any
time between Debtor and any Governmental Authority, which in either case, if not
cured or if adversely determined, as the case may be, could have a Material
Adverse Effect;

 

(c) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any governmental authority, against Debtor or any
affiliate thereof that could reasonably be expected to have a Material Adverse
Effect;

 

(d) the occurrence of any event having a Material Adverse Effect or that, with
the lapse of time, would be reasonably likely to have a Material Adverse Effect;
and

 

(e) the occurrence of any cancellation or attempted cancellation of the Purchase
Order.

 



 7 

 

 

Each notice pursuant to this subsection shall be accompanied by a statement
setting forth details of the occurrence referred to therein and stating what
action Debtor proposes to take with respect thereto.

 

ARTICLE 5.

EVENTS OF DEFAULT

 

Section 5.1    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur and be continuing:

 

(a) The Debtor shall fail to pay any principal or interest payable hereunder
when stated to be due in accordance with the terms thereof or hereof and such
default shall continue for a period of five Business Days; or

 

(b) Any material representation or warranty by Debtor herein shall prove to have
been incorrect in any material respect on or as of the date made or deemed made;
or

 

(c) Debtor shall default in the observance or performance of any material
covenant contained in Articles 3 or 4 hereof and, in the case in a default
capable of being cured, such default shall continue for five Business Days
following receipt of notice thereof; or

 

(d) Debtor shall default in the observance or performance of any other material
agreement contained in this Agreement and such default shall continue unremedied
for a period of 30 days following knowledge thereof by the Debtor; or

 

(e) (1) Debtor shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or Debtor or Guarantor shall make a general
assignment for the benefit of its creditors; or (2) there shall be commenced
against Debtor or Guarantor any case, proceeding or other action of a nature
referred to in clause (1) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (3) there shall be
commenced against Debtor any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (4) Debtor shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (1), (2) or (3) above; or
(5) shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(f) One or more judgments or decrees shall be entered against Debtor involving
in the aggregate a liability (not paid or fully covered by insurance) of
$100,000 or more and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or

 



 8 

 

 

(g) any judicial decision, legislative or regulatory change or any change in
Debtor’s right to conduct business results in a Material Adverse Effect or
would, after the passage of time, be reasonably likely to result in a Material
Adverse Effect; or

 

(h) liabilities and/or other obligations of Debtor whether as principal,
guarantor, surety or other obligor, for the payment of any indebtedness which
shall become or shall be declared to be due and payable prior to the expressed
maturity thereof, or shall not be paid when due or within any grace period for
the payment thereof, or any holder of any such obligation shall have the right
to declare such obligation due and payable prior to the expressed maturity
thereof or as a consequence of the occurrence or continuation of any event or
condition, Debtor becomes obligated to purchase or repay any indebtedness before
its regularly scheduled maturity date; or

 

(i) any license, franchise, permit, right, approval or agreement of Debtor is
not renewed, or is suspended, revoked or terminated and the non-renewal,
suspension, revocation or termination thereof would have a Material Adverse
Effect (unless such license, franchise, permit, right, approval or agreement is
renewed or obtained prior to the occurrence of a Material Adverse Effect);

 

then, and in any such event, (A) Lender may at its option, by written notice to
the Debtor, declare the Loan (with accrued interest thereon) and all other
amounts owing to Lender under this Agreement and the Note to be due and payable
forthwith, whereupon the same shall immediately become due and payable, and (B)
Lender may and shall immediately exercise any and all other rights, remedies,
and recourse available to it at law or in equity or under this Agreement and
Note. Except as expressly provided above in this Section, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

ARTICLE 6

MISCELLANEOUS

 

Section 6.1 Amendments and Waivers, (a) No amendment or waiver of any provision
of this Agreement, nor consent to any departure by a Party, shall in any event
be effective unless the same shall be in writing and signed by the other Party,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

Section 6.2 Limitation on Liability. IN NO EVENT SHALL ANY PARTY BE LIABLE IN
RESPECT OF OR ARISING OUT OF THE PERFORMANCE AND/OR BREACH OF ITS OBLIGATIONS
HEREUNDER FOR ANY INDIRECT, INCIDENTAL OR SPECIAL OR CONSEQUENTIAL DAMAGES,
INCLUDING LOSS OF PROFITS, REVENUE, DATA OR USE, INCURRED BY THE OTHER PARTY,
WHETHER IN AN ACTION IN CONTRACT OR TORT, EVEN IF THAT PARTY OR ANY OTHER PERSON
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Section 6.3 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (or by telex, fax or similar
electronic transfer confirmed in writing), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made (a) when
delivered by hand, or (b) if given by mail, three Business Days after deposited
in the mails by certified mail, return receipt requested, postage prepaid, or
(c) if delivered by reputable overnight air courier, on the next Business Day,
or (d) if by telex, fax or similar electronic transfer, when sent and receipt
has been confirmed.

 



 9 

 

 

If to Debtor:

 

Att: Stewart Kantor

 

Full Spectrum Inc.

 

If to Lender:

 

Any party may change its address for notices by notice to the other parties
hereto in the manner provided in this subsection.

 

Section 6.4 No Waiver: Cumulative Remedies.

 

(a) No failure to exercise and no delay in exercising, on the part of Lender,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof.

 

(b) No single or partial exercise of any right, remedy, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.

 

(c) The rights, remedies, powers and privileges herein provided are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
law.

 

Section 6.5 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Note.

 

Section 6.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Debtor, the Lender, all future holders of the Note
and their respective successors and assigns, except that a Party may not assign,
transfer or delegate any of its rights or obligations under this Agreement or
Note without the prior written consent of the other Party.

 

Section 6.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

 

Section 6.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 6.9 Integration. This Agreement represents the agreement of the Debtor
and the Lender with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Lender relative to
subject matter hereof not expressly set forth or referred to herein.

 



 10 

 

 

Section 6.10 Governing Law. This Agreement and the Note and the rights and
obligations of the parties under this Agreement and the Note shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York without regard to principles of conflict of laws thereunder.

 

Section 6.11 Submission to Jurisdiction; Waivers. Debtor hereby irrevocably and
unconditionally;

 

(a) submits for itself and its property in any legal action or proceeding
relating to or arising out of this Agreement to which it is a party, or the
conduct of any party with respect thereto, or for recognition and enforcement of
any judgment in respect thereof, to the nonexclusive general jurisdiction of the
Courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives to the fullest extent permitted by law any objection that it may now
or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent permitted by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

 

Section 6.12 Waivers of Jury Trial. EACH OF DEBTOR AND LENDER HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR THE NOTE OR ANY OTHER FINANCING DOCUMENT AND FOR
ANY COUNTERCLAIM THEREIN.

 

[Signature page follows]

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  Debtor:     Full Spectrum Inc.           By:            Name: Stewart Kantor  
  Title: CEO           Lender:             By:    

 



 12 

 